IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43456

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 339
                                                )
       Plaintiff-Respondent,                    )   Filed: January 26, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MEHMED HALILOVIC,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Mehmed Halilovic pleaded guilty to lewd and lascivious conduct with a child under
sixteen, felony, Idaho Code § 18-1508.       The district court imposed a unified twenty-year
sentence, with three years determinate. Halilovic filed an I.C.R. 35 motion, which the district
court denied. Halilovic appeals.1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103

1
       Halilovic does not appeal from the denial of his I.C.R. 35 motion.
                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Halilovic’s judgment of conviction and sentence is affirmed.




                                                     2